United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.Z., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1704
Issued: February 4, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 10, 2015 appellant filed a timely appeal from a July 29, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3,2 the Board has
jurisdiction over the merits of the case.3

1

5 U.S.C. § 8101 et seq.

2

The Board notes that appellant submitted evidence with her appeal to the Board. The Board cannot consider this
evidence as its jurisdiction is limited to the evidence of record that was before OWCP at the time it issued its final
decision. 20 C.F.R. § 501.2(c)(1); P.W., Docket No. 12-1262 (issued December 5, 2012).
3

Appellant timely requested oral argument pursuant to section 501.5(b) of the Board’s Rules of Procedure. 20
C.F.R. § 501.5(b). By order dated November 17, 2015, the Board exercised its discretion and denied the request,
finding that the arguments on appeal could adequately be addressed based on the case record. Order Denying
Request for Oral Argument, Docket No. 15-1704 (issued November 17, 2015). The Board’s Rules of Procedure
provide that any appeal in which a request for oral argument is not granted by the Board will proceed to a decision
based on the case record and any pleadings submitted. 20 C.F.R. § 501.5(b).

ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount $47,986.96 for the period September 6, 2013 through January 10, 2015 because she
continued to receive FECA compensation after she returned to work; and (2) whether OWCP
properly found her at fault and thus not entitled to waiver of recovery of the overpayment.
On appeal appellant asserts that she is entitled to waiver of recovery of the overpayment
because the creation of the overpayment was not her fault.
FACTUAL HISTORY
On September 13, 1993 appellant, then a 33-year-old carrier tech, filed a Form CA-1,
traumatic injury claim, alleging that she injured her right shoulder on September 11, 1993 when
she fell down steps while delivering mail. The claim was adjudicated by OWCP under file
number xxxxxx914, and right shoulder contusion and rotator cuff tenderness were accepted. A
February 11, 2000 injury, adjudicated by OWCP under file number xxxxxx935, was accepted for
left forearm sprain and left wrist tendinitis. A March 2, 2001 injury, adjudicated by OWCP
under file number xxxxxx648, was accepted for right shoulder and cervical sprain. The claims
were combined with case file number xxxxxx935, serving as the master file. Tenosynovitis of
the left hand and wrist and displacement of cervical intervertebral disc without myelopathy were
also accepted. Under file number xxxxxx914, on January 29, 1996 appellant was granted a
schedule award for 14 percent permanent impairment of the right shoulder.
Following the February 11, 2000 employment injury, appellant worked limited duty. She
stopped work following the March 2, 2001 employment injury. On September 24, 2001
Dr. Joseph K. Jamaris, a Board-certified neurosurgeon, performed cervical discectomy and
decompression. Appellant was placed on the periodic compensation rolls.
In a March 17, 2004 decision, OWCP terminated appellant’s compensation in accordance
with section 8106(c) of FECA. In a March 26, 2014 decision, it reduced her compensation to
zero based on her actual earnings in a modified sales and distribution position. Following a
June 24, 2004 reconsideration request, by decision dated June 30, 2004, OWCP vacated the
March 17 and 26, 2004 decisions. It found the March 17, 2004 decision in error because
appellant had accepted an offered position, and found the March 26, 2004 decision premature
because her condition worsened such that she could no longer work as of April 20, 2004. On
July 12, 2004 Dr. Jamaris performed a second cervical discectomy and fusion. Appellant
received appropriate compensation and was returned to the periodic compensation rolls.
On September 6, 2013 appellant accepted a full-time modified city carrier position,
effective September 9, 2013. A notice of change in health benefits, transferring coverage to the
employing establishment, was effective September 9, 2013. On an OWCP EN1032 form, signed
by appellant on February 11, 2014, she reported that she had returned to work on
September 7, 2013. Appellant telephoned OWCP on September 8, 2014 and reported that she

2

had returned to work effective September 6, 2013.4 On an EN1032 form, signed by appellant on
December 11, 2014, she reported that she had returned to work on September 6, 2013.
On January 28, 2015 OWCP issued a preliminary determination that an overpayment of
compensation in the amount of $47,986.96 had been created. It explained that the overpayment
was created because appellant had returned to full-time work on September 6, 2013 and
continued to receive FECA wage-loss compensation through January 10, 2015. OWCP found
her at fault because she had accepted a payment that she knew or reasonably should have known
was incorrect. The preliminary overpayment determination provided an explanation of the
calculation of the overpayment. Appellant was provided an overpayment action request and an
overpayment questionnaire (Form CA-20). She was informed of the actions she could take and
was allotted 30 days to respond. An overpayment memorandum indicated that appellant
received FECA compensation totaling $47,986.96 for the period September 6, 2013 to
January 10, 2015.
Appellant timely requested a prerecoupment hearing before an OWCP hearing
representative. In correspondence dated February 24, 2015, she maintained that the overpayment
occurred through no fault of hers and requested waiver of recovery. Appellant asserted that she
had returned to work on Monday, September 9, 2013, not September 6, 2013, and that she called
OWCP on several occasions and left messages to notify them that she had returned to work. She
submitted a completed overpayment recovery questionnaire in which she listed monthly income
of $5,895.06 and expenses totaling $7,930.00. In March 2015, appellant repaid $20,000.00 of
the overpayment.
At the hearing held on May 14, 2015, appellant testified that she called OWCP on
multiple occasions to report that she had returned to work. She noted that she had repaid
$20,000.00 and had used FECA compensation for “shortfalls,” such as when mold was
discovered in her home. Appellant was given 30 days to submit supportive financial
information.
By decision dated July 29, 2015, an OWCP hearing representative finalized the
preliminary determination that appellant was at fault in the creation of an overpayment of
compensation in the amount of $47,986.96 for the period September 6, 2013 through
January 10, 2015. She noted that appellant submitted nothing further after the hearing. The
hearing representative found appellant at fault because she clearly accepted, and subsequently
spent funds that she knew she was not entitled to receive and was thus not entitled to waiver of
recovery of the overpayment. She found the overpayment due in full, noting that appellant was
no longer receiving wage-loss compensation.

4

On September 15, 2014 appellant’s file was transferred from the Washington, DC district office to the
Philadelphia, PA district office.

3

LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.5
Section 8116 of FECA defines the limitations on the right to receive compensation
benefits. This section of FECA provides that while an employee is receiving compensation, he
or she may not receive salary, pay or remuneration of any type from the United States, except in
limited circumstances.6 Section 10.500 of OWCP’s regulations provide that “compensation for
wage loss due to disability is available only for any periods during which an employee’s workrelated medical condition prevents him or her from earning the wages earned before the workrelated injury.”7
ANALYSIS -- ISSUE 1
The Board finds that an overpayment of compensation was created because appellant
continued to receive FECA wage-loss compensation after she returned to work from
September 2013 through January 10, 2015. As noted, both FECA and implementing regulations
of OWCP provide that a claimant may not receive wage-loss compensation concurrently with a
federal salary or other remuneration.8 An overpayment of compensation was therefore created.9
The Board, however, finds the case is not in posture for decision regarding the amount of
the overpayment. The job offer accepted by appellant on September 6, 2013 indicated that the
position was available on September 9, 2013. An overpayment worksheet indicated that
appellant returned to full-time work on September 6, 2013. EN1032 forms signed by appellant
on February 11 and December 11, 2004 indicated that she had returned to work on September 6
and 7, 2013 respectively. A notice of change in health benefits transferred appellant’s health
insurance to the employer effective September 9, 2013. Thus, as the record contains conflicting
information regarding the actual date appellant returned to work, the Board does not have
sufficient evidence to permit an informed adjudication regarding the amount of the overpayment.
The case will therefore be remanded to OWCP to obtain information from the employing
establishment regarding exactly when appellant returned to pay status. OWCP should then issue
a de novo decision regarding the amount of overpayment.

5

5 U.S.C. § 8102(a).

6

Id. at § 8116(a); see Danny E. Haley, 56 ECAB 393 (2005).

7

20 C.F.R. § 10.500.

8

5 U.S.C. § 8116(a); supra note 7.

9

Id.

4

LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an overpayment in compensation shall be recovered
by OWCP unless “incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of FECA or would be against equity and
good conscience.”10
Section 10.433(a) of OWCP regulations provide that OWCP:
“[M]ay consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment. Each recipient of
compensation benefits is responsible for taking all reasonable measures to ensure
that payments he or she receives from OWCP are proper. The recipient must
show good faith and exercise a high degree of care in reporting events which may
affect entitlement to or the amount of benefits.... A recipient who has done any of
the following will be found to be at fault in creating an overpayment: (1) Made
an incorrect statement as to a material fact which he or she knew or should have
known to be incorrect; or (2) Failed to provide information which he or she knew
or should have known to be material; or (3) Accepted a payment which he or she
knew or should have known to be incorrect. (This provision applies only to the
overpaid individual).”11
To determine if an individual was at fault with respect to the creation of an overpayment,
OWCP examines the circumstances surrounding the overpayment. The degree of care expected
may vary with the complexity of those circumstances and the individual’s capacity to realize that
he or she is being overpaid.12
Even if an overpayment resulted from negligence by OWCP, this does not excuse the
employee from accepting payment, which the employee knew or should have been expected to
know she was not entitled.13
ANALYSIS -- ISSUE 2
OWCP found that appellant was at fault in creating the overpayment because she knew or
should have reasonably known that she was not entitled to receive wage-loss compensation after
she returned to work in early September 2013. The record indicates that appellant continued to
receive FECA compensation until January 10, 2015.

10

5 U.S.C. § 8129.

11

20 C.F.R. § 10.433(a); see Sinclair L. Taylor, 52 ECAB 227 (2001); see also 20 C.F.R. § 10.430.

12

20 C.F.R. 10.433(b); Neill D. Dewald, 57 ECAB 451 (2006).

13

Diana L. Booth, 52 ECAB 370 (2001).

5

Each recipient of compensation benefits is responsible for taking all reasonable measures
to ensure that payments he or she receives are proper14 and the recipient must show good faith
and exercise a high degree of care in reporting events that may affect entitlement to or the
amount of benefits.15 In an April 24, 2001 letter, found in file number xxxxxx648 claim, OWCP
notified appellant that her claim was accepted, OWCP clearly advised her that she was to
immediately inform OWCP upon her return to work to avoid an overpayment in compensation
and that, if she worked during any period covered by a compensation payment, she had to return
the payment to OWCP.
Thus, appellant should have known that she could not receive wage-loss compensation
after her return to work.16 Although she maintained that she called OWCP on several occasions,
she did not return the compensation she received over the 16-month period.
The Board therefore finds that appellant should have known that, at the time she returned
to work, she was not entitled to continue to receive compensation and had an obligation to return
payments she knew or should have known were incorrect.17 Under section 10.433(a) of OWCP’s
regulations, appellant is at fault. As she was at fault in creating the overpayment, appellant is not
eligible for waiver of recovery of the overpayment in compensation.18
With respect to recovery of the overpayment in compensation, the Board’s jurisdiction is
limited to reviewing those cases where OWCP seeks recovery from continuing compensation
benefits under FECA.19 As appellant is no longer receiving wage-loss compensation, the Board
does not have jurisdiction with respect to the recovery of the overpayment under the Debt
Collection Act.20
CONCLUSION
The Board finds that appellant received an overpayment of compensation because she
continued to receive compensation after her return to work in September 2013 until January 10,
2015, and that OWCP properly found her at fault and thus, she was not entitled to waiver of
recovery of the overpayment. The Board, however, finds the case not in posture for decision
regarding the amount of the overpayment because the record is unclear regarding the exact date
appellant returned to work in September 2013.

14

Danny E. Haley, supra note 6.

15

Sinclair L. Taylor, supra note 11.

16

Neill D. Dewald, supra note 12.

17

Id.

18

Id.

19

Cheryl Thomas, 55 ECAB 610 (2004).

20

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the July 29, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part, and the case is
returned to OWCP for proceedings consistent with this opinion of the Board.
Issued: February 4, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

